Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.

Drawings
The Applicants’ replacement Drawing filed on December 10, 2018 has been approved by the U. S. examiner.  The Applicants’ Drawings filed on September 26, 2018 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has allowed all of the Applicants’ claims in his/her Written Opinion associated w/ PCT/IB2017/051774 (i. e. the Applicants’ parent application): please see Box V in the Written Opinion for the international examiners’ comments and conclusion.
One of the more relevant references discovered by the U. S. examiner from his search is U. S. Pat. 10,309,278 B2, which describes a method for desulfurizing a SCR catalyst (please see at least the abstract) by injecting reductant (i. e. ammonia) into the exhaust gas during the desulfurization step (please see col. 10 lns. 16-19), and (evidently) raising the exhaust gas temperature from 300 oC to 500 oC (please see col. 10 lns. 47-61).  However, this U. S. Pat. 10,309,278 B2 does not seem to be available 
In conclusion, all of the Applicants’ claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Made of Record
The following additional references from the U. S. examiner’s search are also made of record:
CN 105688936 A; WO 2019 233 035 A1; US 2019/0101034 A1 and also U. S. Pat. 4,043,939.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






Tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736